DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The Amendment filed 3/7/2022 has been entered. Claim 3 has been cancelled. Claims 1, 4-5, 7, 9-11, 13-15, 17, and 19-20 remain pending in the application.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Kempinski et al. (US Patent Application Publication 2015/0149956), referred to as Kempinski herein [previously cited].
Schorsch (US Patent Application Publication 2011/0320938), referred to as Schorsch herein.
Guangzhou Huajiu Information Technology Co ltd. (Chinese Patent Number 104636097), referred to as GHIT herein. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5, 7, 9-11, 13-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempinski in view of Schorsch in further view of GHIT.

Regarding claim 1, Kepminski discloses a method, comprising: receiving, at an information handling device, an indication to display text content at a first size on a display screen (Kempinski, ¶0064-¶0066 – displaying text content. Processor executing instructions stored in hardware memory),
wherein only a portion of the text content is viewable at the first size on the display screen (Kempinski, ¶0119 – more of the text is shown when zoomed out. Less of the text is shown prior to zoom-out. In this case, the first and second sizes correspond to zoom level. See also ¶0107. ¶0064-¶0066 – processor. See also ¶0105. ¶0131 – pixel size of displayed objects adjusted based on zoom setting);

detecting, subsequent to
decreasing, responsive to the detecting and based at least in part on a degree of the resize gesture, a size of the new text content from the first size to at least one smaller size, wherein the at least one smaller size is not larger than a second size that the previous text segment was adjusted to 
and displaying, subsequent to the decreasing, the text content at the at least one smaller size, wherein the displaying comprises removing one or more pieces of existing visual data on the display screen and replacing vacant space with the text content 
wherein the information handling device is not a head-mounted device (Kempinski, Figs. 2, 7, 10 with ¶0061 – handheld devices that are not head mounted).
However, Kempinski appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Schorsch discloses a document text display interface in which the size of the text within the display area is changed (Schorsch, Abstract), including
determining that a projected pixel space needed to display an entirety of the text content at the first size is identical to the projected pixel space needed to display an entirety of a previous text segment at the first size, wherein the text content is different from the previous text segment (Schorsch, ¶0037 – display region measured in pixels. ¶0039-¶0040 – for the same available screen space, text that occupies the display region will be calculated to require the same font size decrease to fit. ¶0044-¶0045 – process is repeated. See also ¶0046-¶0051),
wherein the decreasing the size of the new text content comprises resizing the size of the new text until reaching a threshold size associated with the display screen and wherein the threshold size comprises utilizing a maximum size text capable of displaying the entirety of text on the display screen (Schorsch, ¶0036-¶0040 – font size is reduced until it reaches the threshold maximum size that will enable the text to fit in the display region. The threshold corresponds to the display attributes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the zoom interface of Kempinski as modified to identify the font size based on the available display region based on the teachings of Schorsch. The motivation for doing so would have been to maintain proper display and readability without having to unnecessarily truncate text (Schorsch, ¶0003, ¶0049), and to maintain an aesthetically pleasing display (Schorsch, ¶0005).
However, while Kempinski as modified discloses that the electronic device can determine the size by any suitable approach (Schorsch, ¶0036), Kempinski as modified appears not to expressly disclose utilizing one or more machine learning techniques.
However, GHIT discloses font size adjustment discloses font size adjustment (GHIT, Abstract), including
utilizing one or more machine learning techniques to dynamically adjust the text content (GHIT, Page 2 top – machine learning field. ¶0017, ¶0046-¶0047, ¶0070 – support vector machine classifier determines the font adjustment. Abstract – font size is adjusted according to the classification of the image of the user’s eyes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the character size adjustment of Kempinski as modified to adapt according to eye condition based on the teachings of GHIT. The motivation for doing so would have to better adapt to users of different ages and environments and more conveniently support comfortable reading by reducing eyestrain (GHIT, Abstract, ¶0016 and Page 3 top).

Regarding claim 4, Kempinski as modified discloses the elements of claim 1 above, and further discloses wherein the predetermined movement is associated with a movement of the information handling device toward a user's face (Kempinski, ¶0118-¶0125 – decreasing the distance between the user and the device causes font size to decrease. ¶0147 – distance can be between the device and the user’s head. ¶0007, ¶0152 - face).

Regarding claim 5, Kempinski as modified discloses the elements of claim 1 above, and further discloses wherein the resize gesture is associated with a non-contact gesture with respect to the display screen (Kempinski, ¶0118-¶0125 – decreasing the distance between the user and the device causes font size to decrease. ¶0147 – distance can be between the device and the user’s head. ¶0007, ¶0152 - face).

Regarding claim 7, Kempinski as modified discloses the elements of claim 1 above, and further discloses wherein determining, using at least one sensor, a direction of a user's gaze; and wherein the adjusting comprises adjusting the size of the content when the direction of the user's gaze is determined to be directed toward the information handling device (Kempinski, ¶0156 – gaze tracking is used to determine which area the zoom gesture is applied to. ¶0002, ¶0066, ¶0135 – gaze eye gesture sensor).

Regarding claim 9, Kempinski as modified discloses the elements of claim 1 above, and further discloses expanding, responsive to detecting the resize gesture, a content display area of the display screen (Kempinski, ¶0118-¶0125 – increasing the distance between the user and the device causes font size to increase).

Regarding claim 10, Kempinski as modified discloses the elements of claim 1 above, and further discloses responsive to receiving an indication to display different content, displaying the different content at the first size (Kempinski, ¶0176 – A scroll gesture causes additional content to be displayed.  This gesture can be performed prior to zooming, or after zooming back).

Regarding claim 11, Kepminski discloses an information handling device, comprising: a display screen; a processor; a memory device that stores instructions executable by the processor to: receive an indication to display text content at a first size on the display screen (Kempinski, ¶0064-¶0066 – displaying text content. Processor executing instructions stored in hardware memory),
wherein only a portion of the text content is viewable at the first size on the display screen (Kempinski, ¶0119 – more of the text is shown when zoomed out. Less of the text is shown prior to zoom-out. See also ¶0107);

detect, subsequent to decreasing the distance between the user and the device causes font size to decrease. ¶0147 – distance can be between the device and the user’s head);
decrease, responsive to the detecting and based at least in part on a degree of the resize gesture, a size of the new text content from the first size to at least one smaller size, wherein the at least one smaller size is not larger than a second size that the previous text segment was adjusted to 
display, subsequent to the decreasing, the text content at the at least one smaller size, wherein to display comprises removing one or more pieces of existing visual data on the display screen and replacing vacant space with the text content 
wherein the information handling device is not a head-mounted device (Kempinski, Figs. 2, 7, 10 with ¶0061 – handheld devices that are not head mounted).
However, Kempinski appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Schorsch discloses a document text display interface in which the size of the text within the display area is changed (Schorsch, Abstract), including
determining that a projected pixel space needed to display an entirety of the text content at the first size is identical to the projected pixel space needed to display an entirety of a previous text segment at the first size, wherein the text content is different from the previous text segment (Schorsch, ¶0037 – display region measured in pixels. ¶0039-¶0040 – for the same available screen space, text that occupies the display region will be calculated to require the same font size decrease to fit. ¶0044-¶0045 – process is repeated. See also ¶0046-¶0051),
wherein the decreasing the size of the new text content comprises resizing the size of the new text until reaching a threshold size associated with the display screen and wherein the threshold size comprises utilizing a maximum size text capable of displaying the entirety of text on the display screen (Schorsch, ¶0036-¶0040 – font size is reduced until it reaches the threshold maximum size that will enable the text to fit in the display region. The threshold corresponds to the display attributes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the zoom interface of Kempinski as modified to identify the font size based on the available display region based on the teachings of Schorsch. The motivation for doing so would have been to maintain proper display and readability without having to unnecessarily truncate text (Schorsch, ¶0003, ¶0049), and to maintain an aesthetically pleasing display (Schorsch, ¶0005).
However, while Kempinski as modified discloses that the electronic device can determine the size by any suitable approach (Schorsch, ¶0036), Kempinski as modified appears not to expressly disclose utilizing one or more machine learning techniques.
However, GHIT discloses font size adjustment discloses font size adjustment (GHIT, Abstract), including
utilizing one or more machine learning techniques to dynamically adjust the text content (GHIT, Page 2 top – machine learning field. ¶0017, ¶0046-¶0047-¶0070 – support vector machine classifier determines the font adjustment. Abstract – font size is adjusted according to the classification of the image of the user’s eyes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the character size adjustment of Kempinski as modified to adapt according to eye condition based on the teachings of GHIT. The motivation for doing so would have to better adapt to users of different ages and environments and more conveniently support comfortable reading by reducing eyestrain (GHIT, Abstract, ¶0016 and Page 3 top).

Regarding claim 13, Kempinski as modified discloses the elements of claim 11 above, and further discloses wherein the resize gesture is associated with a predetermined movement of the information handling device (Kempinski, ¶0118-¶0125 – decreasing the distance between the user and the device causes font size to decrease. ¶0147 – distance can be between the device and the user’s head).

Regarding claim 14, Kempinski as modified discloses the elements of claim 13 above, and further discloses wherein the predetermined movement is associated with a movement of the information handling device toward a user's face (Kempinski, ¶0118-¶0125 – decreasing the distance between the user and the device causes font size to decrease. ¶0147 – distance can be between the device and the user’s head. ¶0007, ¶0152 - face).

Regarding claim 15, Kempinski as modified discloses the elements of claim 11 above, and further discloses wherein the resize gesture is associated with a non-contact gesture with respect to the display screen (Kempinski, ¶0118-¶0125 – decreasing the distance between the user and the device causes font size to decrease. ¶0147 – distance can be between the device and the user’s head. ¶0007, ¶0152 - face).

Regarding claim 17, Kempinski as modified discloses the elements of claim 11 above, and further discloses wherein the instructions are further executable by the processor to: determine, using at least one sensor, a direction of a user's gaze; and wherein the instructions executable by the processor to adjust comprise instructions executable by the processor to adjust the size of the content when the direction of the user's gaze is determined to be directed toward the information handling device (Kempinski, ¶0156 – gaze tracking is used to determine which area the zoom gesture is applied to. ¶0002, ¶0066, ¶0135 – gaze eye gesture sensor). 

Regarding claim 19, Kempinski as modified discloses the elements of claim 11 above, and further discloses wherein the instructions are further executable by the processor to display, responsive to receiving an indication to display different content, the different content at the first size (Kempinski, ¶0176 – A scroll gesture causes additional content to be displayed.  This gesture can be performed prior to zooming, or after zooming back).

Regarding claim 20, Kempinski discloses a computer program product, comprising: a storage device having code stored therewith, the code being executable by a processor and comprising: code that receives an indication to display text content at a first size on a display screen of an information handling device (Kempinski, ¶0064-¶0066 – displaying text content. Processor executing instructions stored in hardware memory),
wherein only a portion of the text content is viewable at the first size on the display screen(Kempinski, ¶0119 – more of the text is shown when zoomed out. Less of the text is shown prior to zoom-out. See also ¶0107. ¶0131 – pixel size of displayed objects adjusted based on zoom setting);
code that 
code that detects, subsequent to the code 
code that decreases, responsive to the code that detects and based at least in part on a degree of the resize gesture, a size of the new text content from the first size to at least one smaller size, wherein the at least one smaller size is not larger than a second size that the previous text segment was adjusted to 
code that displays, subsequent to the code that decreases, the text content at the at least one smaller size, wherein the code that displays comprises removing one or more pieces of existing visual data on the display screen and replacing vacant space with the text content and 
wherein the information handling device is not a head-mounted device (Kempinski, Figs. 2, 7, 10 with ¶0061 – handheld devices that are not head mounted).
However, Kempinski appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Schorsch discloses a document text display interface in which the size of the text within the display area is changed (Schorsch, Abstract), including
determining that a projected pixel space needed to display an entirety of the text content at the first size is identical to the projected pixel space needed to display an entirety of a previous text segment at the first size, wherein the text content is different from the previous text segment (Schorsch, ¶0037 – display region measured in pixels. ¶0039-¶0040 – for the same available screen space, text that occupies the display region will be calculated to require the same font size decrease to fit. ¶0044-¶0045 – process is repeated. See also ¶0046-¶0051),
wherein the decreasing the size of the new text content comprises resizing the size of the new text until reaching a threshold size associated with the display screen and wherein the threshold size comprises utilizing a maximum size text capable of displaying the entirety of text on the display screen (Schorsch, ¶0036-¶0040 – font size is reduced until it reaches the threshold maximum size that will enable the text to fit in the display region. The threshold corresponds to the display attributes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the zoom interface of Kempinski as modified to identify the font size based on the available display region based on the teachings of Schorsch. The motivation for doing so would have been to maintain proper display and readability without having to unnecessarily truncate text (Schorsch, ¶0003, ¶0049), and to maintain an aesthetically pleasing display (Schorsch, ¶0005).
However, while Kempinski as modified discloses that the electronic device can determine the size by any suitable approach (Schorsch, ¶0036), Kempinski as modified appears not to expressly disclose utilizing one or more machine learning techniques.
However, GHIT discloses font size adjustment discloses font size adjustment (GHIT, Abstract), including
utilizing one or more machine learning techniques to dynamically adjust the text content (GHIT, Page 2 top – machine learning field. ¶0017, ¶0046-¶0047-¶0070 – support vector machine classifier determines the font adjustment. Abstract – font size is adjusted according to the classification of the image of the user’s eyes).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the character size adjustment of Kempinski as modified to adapt according to eye condition based on the teachings of GHIT. The motivation for doing so would have to better adapt to users of different ages and environments and more conveniently support comfortable reading by reducing eyestrain (GHIT, Abstract, ¶0016 and Page 3 top).




Response to Arguments
Applicant’s arguments, filed 3/7/2022, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/              Primary Examiner, Art Unit 2175